Case: 19-20761      Document: 00515410880         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-20761                            May 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROQUE URDIALES GARCIA, also known as El Profe, also known as Roberto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:89-CR-232-3


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Roque Urdiales Garcia was convicted on numerous counts related to
being the leader of a “very large and long lasting drug conspiracy.” United
States v. Maseratti, 1 F.3d 330, 334 (5th Cir. 1993). He received a prison term
of 600 months.       Garcia appeals the district court’s denial of his 18 U.S.C. §
3582(c)(2) motion for a sentence reduction based on Amendment 66 to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-20761       Document: 00515410880          Page: 2     Date Filed: 05/11/2020


                                       No. 19-20761

Sentencing Guidelines and his motion for relief from judgment under Federal
Rule of Civil Procedure 60(b)(6).
       The Government has filed a letter, arguing that Garcia’s appeal should
be dismissed because his notice of appeal was untimely. Garcia’s notice of
appeal was filed well after the expiration of the 14-day deadline for filing a
notice of appeal and beyond the 30-day period during which the district court
could have extended the time for filing a notice of appeal. See FED. R. APP. P.
4(b)(1)(A)(i), (b)(4). Accordingly, the appeal is DISMISSED as untimely. 1




       1 In any event, Garcia is not eligible for a sentencing reduction. Amendment 66
modified section 2D1.5 of the Sentencing Guidelines. See U.S.S.G. § 2D1.5, Historical Note,
(amended effective October 15, 1988 (see Appendix C, amendment 66)). But Garcia’s
Presentence Report used a different provision, section 2D1.1, to calculate his offense level.
As for his appeal of the district court’s refusal to reopen the case under Federal Rule of Civil
Procedure 60(b)(6), that civil rule does not apply in criminal cases.


                                               2